UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                             )
M.M.M., on behalf of his minor child,        )
 J.M.A., et al.,                             )
                                             )
               Plaintiffs,                   )
                                             )
         v.                                  )       Civil Action No. 18-1835 (PLF)
                                             )
JEFFERSON BEAUREGARD SESSIONS, )
 III, Attorney General of the United States, )
 et al.,                                     )
                                             )
               Defendants.                   )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               Plaintiffs are six children who were forcibly separated from their parents shortly

after crossing the United States border with Mexico. They bring this action by and through their

parents and next friends under Rule 17(c) of the Federal Rules of Civil Procedure. Under the

government’s “zero-tolerance” policy adopted earlier this year, immigrant parents unlawfully

entering the country were subject to criminal prosecution and separated from their children with

whom they entered. During the period of separation, these plaintiffs were deemed

“unaccompanied minors” and placed in removal proceedings, while their parents received

expedited removal orders in separate removal proceedings. The families were later reunified by

court order. See Ms. L. v. U.S. Immigration & Customs Enf’t, No. 18-0428, 2018 WL 3129486

(S.D. Cal. June 26, 2018) (Sabraw, J.).

               Plaintiffs filed their original complaint in Civil Action No. 18-1759 on July 27,

2018, asserting four causes of action: violation of the Due Process Clause of the Fifth
Amendment (Count I); petition for a writ of mandamus under 28 U.S.C. § 1361 (Count II);

violation of the Administrative Procedure Act (“APA”) under 5 U.S.C. § 706(2)(A) (Count III);

and judicial review of defendants’ expedited removal policy under 8 U.S.C. § 1252(e)(3) (Count

IV). They sought relief on behalf of a class of non-citizen children who were separated from

their parents shortly after entering the country.

               On July 27, 2018, plaintiffs filed a motion for a temporary restraining order and

preliminary injunction. The Court held a hearing on the motion on July 31, 2018, during which

defendants orally moved to transfer venue to the Southern District of California for consideration

of the claims together with the Ms. L. class action pending before Judge Dana M. Sabraw

brought on behalf of separated parents, and two other actions brought on behalf of separated

children. Following additional briefing on the issue of transfer, the Court granted defendants’

motion to transfer venue on August 3, 2018. The Court severed and transferred the class

action – Counts I, II, and III – to the Southern District of California. The Court retained

jurisdiction over Count IV, over which the United States District Court for the District of

Columbia has exclusive jurisdiction. See 8 U.S.C. § 1252(e)(3).

               On August 8, 2018, plaintiffs filed an amended complaint in this action – Civil

Action No. 18-1835 – asserting one cause of action under 8 U.S.C. § 1252(e)(3). Plaintiffs

allege that defendants – various federal agencies and officials responsible for enforcing

immigration laws – seek to remove them from the country without providing the separate asylum

procedures guaranteed by the Immigration and Nationality Act, 8 U.S.C. § 1101 et seq., and the

Due Process Clause of the Fifth Amendment to the Constitution, in violation of 8 U.S.C.

§ 1252(e)(3). See Amended Complaint ¶ 108 [Dkt. No. 31]. Plaintiffs ultimately seek, inter alia:

(1) an order declaring that defendants’ written policy of denying children the right to petition for




                                                    2
asylum in removal proceedings under Section 235 or Section 240 on the INA is unlawful under

the Fifth Amendment, the INA, and the APA; (2) an order declaring that plaintiffs have a right to

pursue their own asylum claims in removal proceedings under Section 240 with the assistance of

a parent or guardian and a right to a credible fear interview under Section 235 with the assistance

of a parent or guardian; and (3) a permanent injunction enjoining defendants’ alleged policy.

               On August 8, 2018, plaintiffs also filed a motion for a preliminary injunction

[Dkt. No. 32] seeking to prohibit defendants from removing them without providing the asylum

procedures to which they are entitled under the INA and the Due Process Clause. Following

expedited briefing, the Court held a hearing on the motion on August 14, 2018.

               Two days later, on August 16, 2018, Judge Sabraw issued an order which is

binding on the parties in this case and addresses many of the same issues raised here. See

M.M.M. v. Sessions, No. 18-1832 (S.D. Cal. August 16, 2018), ECF No. 55. Specifically, Judge

Sabraw entered a temporary restraining order prohibiting defendants from removing reunified

children and their parents pending a ruling on a separate motion for a preliminary injunction

pending before him concerning the asylum procedures due to reunified children. See id. at 16.

He set a status conference for August 24, 2018, at which plaintiffs’ counsel in that action “should

be prepared to address whether they wish to proceed with a request for a preliminary injunction,

and counsel for both parties should be prepared to address how they wish to proceed on the

issues of class certification and Plaintiffs’ entitlement to asylum proceedings under §§ 235 or

240.” Id. The order concludes by encouraging the parties to “meet and confer and propose a

solution – one which follows the law, and is equitable and reflective of ordered governance.” Id.

               Today, August 17, 2018, at the Court’s request, the parties in this action filed

supplemental briefs [Dkt. Nos. 45 and 46] addressing the impact of Judge Sabraw’s order on the




                                                 3
preliminary injunction motion pending before this Court. Having carefully reviewed the parties’

submissions, Judge Sabraw’s order, and the entire record in this case, the Court finds it

appropriate to hold in abeyance plaintiffs’ motion for a preliminary injunction until after the

hearing before Judge Sabraw on August 24, 2018. As noted, his order temporarily restraining

defendants from removing plaintiffs and their parents is binding on the parties in this case and

addresses many of the same issues raised in the motion currently pending before this Court. This

Court echoes Judge Sabraw in encouraging the parties to meet and confer and, if possible,

propose a solution to the issues that plaintiffs have identified.

               Accordingly, it is hereby

               ORDERED that plaintiffs’ motion for a preliminary injunction [Dkt. No. 32] is

HELD IN ABEYANCE until after the hearing before Judge Sabraw on August 24, 2018; it is

               FURTHER ORDERED that the parties shall file in this Court copies of any

written submissions filed before Judge Sabraw in advance of the August 24, 2018 hearing;

and it is

               FURTHER ORDERED that the parties shall submit a status report after the

hearing before Judge Sabraw on August 24, 2018 at their earliest convenience, but in any event

no later than 5:00 p.m. on August 27, 2018.

               SO ORDERED.




                                                                    /s/
                                                        PAUL L. FRIEDMAN
DATE: August 17, 2018                                   United States District Judge




                                                  4